Citation Nr: 0704580	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  96-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips.
 
2.  Entitlement to service connection for arthritis of the 
back.

3.  Entitlement to service connection for arthritis of the 
shoulders.

4.  Entitlement to service connection for arthritis of the 
arms.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).

6.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969 and from November 1990 to March 1991.  He also had 
multiple periods of active duty for training with the Army 
National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  A rating decision dated in August 1996 denied the 
veteran entitlement to service connections for arthritis of 
the hips, back, shoulders, and arms.  A subsequent August 
2004 rating decision declined the veteran's application 
seeking to reopen a previously denied claim of entitlement to 
service connection for PTSD.

In a January 2000, service connection for arthritis of the 
hips, back, shoulders, and arms were denied by the Board.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2001, the Court 
vacated the Board decision and granted a motion for remand, 
the sole purpose of which was to adjudicate the veteran's 
appeal in light of the Veterans Claims Assistance Act of 
2000.  Pursuant to this order, the Board in May 2003 remanded 
the case to the RO for further development.  While in 
appellate status, the veteran appeared at the RO and offered 
testimony in support of his claims at a hearing in September 
2006 before the undersigned.  A transcript of that hearing 
has been associated with the veteran's claims file.  At this 
hearing additional evidence pertaining to the veteran's 
claims was submitted by the veteran directly to the Board.  
This evidence has not been previously considered by the RO; 
however, the veteran during his September 2006 hearing waived 
such initial consideration.  See 38 C.F.R. § 20.1304 (c) 
(2006).   The case has since been returned to the Board and 
is now ready for appellate review.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent medical evidence relating the 
veteran's arthritis of the hips, back, arms and shoulders to 
active service. 

2.  Service connection for PTSD was denied by an unappealed 
RO rating decision in May 2000.

2.  Additional evidence received since the May 2000 rating 
decision includes evidence which relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant of evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD


CONCLUSIONS OF LAW

1.  Arthritis of the hips was not incurred in or aggravated 
by service, nor may arthritis of the hips be presumed to have 
been incurred therein.  39 U.S.C.A. §§ 1101, 1110, 111, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Arthritis of the back was not incurred in or aggravated 
by service, nor may arthritis of the back be presumed to have 
been incurred therein.  39 U.S.C.A. §§ 1101, 1110, 111, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Arthritis of the shoulders was not incurred in or 
aggravated by service, nor may arthritis of the shoulders be 
presumed to have been incurred therein.  39 U.S.C.A. §§ 1101, 
1110, 111, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

4.  Arthritis of the arms was not incurred in or aggravated 
by service, nor may arthritis of the arms be presumed to have 
been incurred therein.  39 U.S.C.A. §§ 1101, 1110, 111, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and March 
2006; rating decisions in August 1996 and August 2004; 
statements of the case in October 1997 and March 2005; and 
supplemental statements of the case in March 1998, September 
1998, February 1999, April 1999, August 2004, and March 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication process and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2006 
supplemental statement of the case.

VA has also satisfied its duty to assist the appellant.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  VA has associated with the claims 
folder the veteran's service medical records, VA and private 
treatment records, as well as several VA examination reports.  
The veteran has not identified any additional evidence 
pertinent to his claims, and all relevant, identified, and 
available evidence has been obtained and is of record.  VA 
has satisfied the duty to assist provisions of the law.

Service Connection for Arthritis of the Hips, Back, 
Shoulders, and Arms

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety (90) days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease will be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not 
mean that any manifestation of joint pain in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date. Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." Id. 
(emphasis added). Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned. Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the veteran has testified that he was injured during 
training in 1968, and that he developed arthritis in multiple 
joints as a result of that injury, the evidence of record 
does not support these assertions.  Review of the service 
medical records for the period from June 1967 through the 
service separation examination in April 1969 fails to reveal 
any evidence of chronic residual disability attributable to a 
fall in 1968.  In fact, on service separation examination in 
April 1969, the musculoskeletal system was found to be 
normal.  While it was noted in September 1967 that the 
veteran had complaints of left hip pain when walking, it was 
also noted that he had no history of injury and that clinical 
and radiological examination revealed no pathology.  It was 
concluded at that time that the veteran's hip pain was 
possibly physiological.  Furthermore, the service medical 
records covering the period from November 1990 to March 1991, 
while showing further complaints of left hip pain, fail to 
document any significant findings referable to left hip 
pathology, to include arthritis.  

Pain is not, in and of itself, a disability for the purposes 
of service connection. Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez- Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  

Although treatment reports dated after both periods of 
service document the presence of osteoarthritis in multiple 
joints, (see private treatment report dated in September 
1998), there is no competent medical opinion relating any 
current joint pathology to either period of service of 
record.

The appellant's evidentiary assertions regarding the presence 
and relationship between any disability and his service are 
found to be inherently incredible when viewed in the context 
of the total record. See King v. Brown, 5 Vet. App. 19 
(1993). While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time. Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert. See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Here, we acknowledge that the veteran's private physician, 
Dr. A.E., in a May 2001 statement, reported that the veteran 
was under his care for lumbar degenerative disc disease, left 
trochantic bursitis, arthritis of the left hip, and possible 
pain syndrome.  He noted that the veteran had informed him 
that in 1967 he injured his back and hips while in service, 
and opined that this injury may have contributed to his 
current symptoms.  The Board does not question the good faith 
of this physician who has provided treatment to the veteran 
for back and hip problems.  However, the Board is not 
required to accept doctor's opinions rendered many years 
after service that necessarily rely upon uncorroborated 
history as reported by the veteran.  A bare conclusion, even 
when reached by a health care professional is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Further, an opinion that there 
may be a relationship is fundamentally different from an 
opinion, which states that there is a relationship.  Indeed, 
where a physician is unable to provide a definite casual 
connection, the opinion on the issue constitutes "what may 
be described as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); (citing Sklar v. Brown, 5 Vet App. 
140, 145-46 (1993)).

The veteran's claim turns on the question of whether there is 
competent medical evidence demonstrating the presence of 
arthritis in the claimed joints and, if so, whether there is 
competent medical opinion relating such arthritis to service.  
The record before the Board contains a VA medical opinion 
addressing these questions.  A VA examiner in October 2002 
reviewed the veteran's claims file and noted that in 1996 the 
veteran had a work related accident resulting in a back 
injury.  A radiological examination of the veteran's 
shoulders revealed mild bilateral osteoarthritis of the 
acromioclavicular joint otherwise no signs of trauma or 
degenerative postures.  X-rays of both elbows revealed no 
evidence of any degenerative changes, recent or old trauma, 
bilaterally.  X-rays of both wrists revealed no particular 
irregularity or degenerative changes and no evidence of 
recent or old trauma.  X-rays of both hands revealed minimal 
osteophytes formation at the distal interphalangeal joints, 
bilaterally with joint spaces throughout well maintained 
without any signs of degenerative or traumatic changes.  X-
rays of both hips showed no signs of recent or old trauma and 
no evidence of any degenerative changes.  X-ray of the lumbar 
spine indicated slight narrowing of the L5-S1 disc space.  It 
was the examiner's opinion that the disabilities noted were 
unlikely related to any incident of service including 
undocumented falls in 1967 and 1968.

The Board places considerable weight on the fact that 
radiological examination of the veteran by VA in October 2002 
failed to diagnose the presence of arthritis involving the 
veteran's hips arms, or back and only mild osteoarthritis of 
the shoulders, not shown too be related to trauma, as well 
as, the examiner's opinion that the veteran's joint 
disabilities, to the extent shown, were unlikely related to 
the veteran's service.  The Board finds that this opinion is 
more probative as to the existence of arthritis and related 
etiology for several reasons, not the least of which is the 
fact that the examiner undertook complete clinical and 
radiological examination of the veteran, considered the 
opinion of Dr. A.E., and had access to the veteran's prior 
examinations and treatment records including those compiled 
during service.  

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting service 
connection for arthritis of the hips, back, shoulders, and 
arms, there is no doubt to be resolved, and service 
connection for arthritis of the hips, back, shoulders, and 
arms is not warranted. 


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD) 

The evidence on file at the time of the May 2000 rating 
decision denying the veteran entitlement to service 
connection for PTSD consisted of the veteran's service 
medical records which were negative for any psychiatric 
condition, exclusive of an episode of anxiety with 
somatization diagnostically assessed in December 1990.  Post 
service, the veteran was afforded a private psychological 
evaluation in December 1997 for complaints of depression and 
was assessed as having a major depressive disorder and 
chronic PTSD.  A tentative diagnosis of nightmare disorder 
was made by a counseling VA staff psychologist in June 1999 
following a consultation in which the veteran reported 
nightmares involving something crawling up his neck and 
finding a snake in a foxhole.  A VA examination in April 2000 
assessed the veteran as suffering from PTSD.  He reported 
encountering a snake in a foxhole and being bitten by a 
spider as stressors on this examination.  It was also noted 
by his examiner that the most traumatic stressor in his life 
involved a plane in which one engine caught on fire prior to 
landing.   

Based on the above, the RO in May 2000 denied service 
connection for PTSD on the basis that the evidence then of 
record did not established that a stressful experience 
occurred.

In February 2003, the veteran submitted an application to 
reopen his previously denied claim of entitlement to service 
connection for PTSD.

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  § 38 U.S.C.A. § 5108.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

The medical evidence received subsequent to the May 2000 RO 
rating action includes a service medical record dated October 
15, 1987 recording the veteran's complaints of a head cold 
with tightness in his chest as well as tingling in the left 
arm.  This record also notes that the veteran had been bitten 
by a spider a couple of hours after his symptoms started.  
Additionally, submitted by the veteran with his current claim 
is a record of his active duty/active duty for 
training/active duty for special work showing that he was on 
active duty from October 2, 1987 to October 18, 1987.

The submitted evidence is new and bears directly on the 
question of whether the veteran has PTSD related to service.  
The medical evidence recently submitted shows for the first 
time corroboration of one of the claimed stressor incidents, 
which the veteran believes is responsible for the diagnosis 
of PTSD.  Additionally, this evidence provides a more 
complete picture of the veteran's disability and its 
potential origin.  It is not cumulative or redundant and 
raises a reasonable possibility of substantiating the claim.  
As new and material evidence has been submitted; the 
veteran's previously denied claim for service connection for 
PTSD is reopened. 

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once, a claim is reopened, the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Here, as noted below in the Remand, the 
Board is requesting additional development with respect to 
the underlying claim for service connection for PTSD, and 
will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board. 

ORDER

Service connection for arthritis of the hips, back, 
shoulders, and arms is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and to 
this extent only, the appeal is granted.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD based on treatment by VA for PTSD and events during his 
service while on active duty to include active duty for 
training, to which he attributes to this disorder. The 
veteran has identified an incident in 1987 in which he 
sustained a spider bite as one of his in-service stressor 
events.  This stressor event has been corroborated by his 
service medical records.  Furthermore, the veteran has 
recently asserted an additional noncombat related stressor 
event, which he claims is also responsible for PTSD.  
Specifically, the veteran has described visiting a wounded 
Vietnam veteran and friend at a hospital facility at 
Ramstein, Germany and seeing his "guts outside his stomach 
in a plastic bag."  A statement from this individual reports 
that he was shot in the stomach in Vietnam and was 
hospitalized in Germany when the veteran witnessed his open 
wound.  Verification of this stressor has not been 
undertaken. 
.
A preliminary review of the medical evidence shows that the 
veteran was found on a VA examination in April 2000 to meet 
the diagnostic criteria for PTSD. However, this examination 
noted a number of claimed stressor events and the Board is 
uncertain whether PTSD was found to be attributable to the 
veteran's sole confirmed stressor noted above.  

The statutory duty to assist a claimant includes VA 
examinations when warranted, with the conduct of a through 
and contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the determination made will be a 
fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991);  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the above, this case is REMANDED to the RO for the 
following:


1.  Ask the veteran to provide additional 
facts about his recently claimed stressor 
noted above.  This request should include 
the date, place, and circumstance 
surrounding the stressful event he has 
set forth.  Ask the veteran to obtain 
with appropriate authorization from his 
wounded friend any documentation related 
to that individuals hospitalization at a 
military facility in Germany for combat 
wounds received in Southeast Asia.  The 
specific dates and place of the veteran's 
hospitalization should be provided. 

2.  After associating with the claims 
file all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
same have been exhausted), schedule the 
veteran for a VA examination by a 
psychiatrist to determine the nature and 
etiology of the reported PTSD. The claims 
folder is to be made available to and be 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be accomplished, and 
clinical findings should be reported in 
detail. The examiner is to be informed 
that only a stressor verified by the RO 
or the Board may be used as a basis for a 
diagnosis of post-traumatic stress 
disorder.  The examiner should be 
informed that the veteran's claimed 
stressor event of a spider bite to his 
right shoulder is verified and, if the 
evidence warrants, that his witnessing 
his buddy's wound has been verified.

If the diagnosis of post- traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether the 
stressor found to be established by the 
record is sufficient to produce post- 
traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and the in-service 
stressor found to be established by the 
record. A complete rationale for any 
opinion expressed should be include din 
the report.

2. Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD. If the benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond. The claims file should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C. §§ 5109B, 7112).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


